Case: 16-1154     Document: 003112423403         Page: 1      Date Filed: 09/30/2016



                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-1154
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                 TERRENCE WRIGHT,
                                              Appellant
                                    ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 3-05-cr-00035-001)
                     District Judge: Honorable Malachy E. Mannion
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 20, 2016

      Before: McKEE, Chief Judge, HARDIMAN, and RENDELL, Circuit Judges.

                               (Filed: September 30, 2016)

                                      ____________

                                        OPINION*
                                      ____________



HARDIMAN, Circuit Judge.

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
   Case: 16-1154      Document: 003112423403         Page: 2       Date Filed: 09/30/2016



       Terrence Wright appeals the District Court’s judgment of sentence imposed after

he violated the terms of his supervised release. We will affirm.

                                              I

       Wright was convicted on state drug charges, which constituted a Grade A

violation of the terms of his supervised release. Based on a criminal history category of

VI, Wright’s revocation sentencing range under the United States Sentencing Guidelines

(USSG) would have been 33 to 41 months, but for the operation of the 24-month

statutory maximum established by 18 U.S.C. § 3583(e)(3). Wright pleaded guilty at the

sentencing hearing and the District Court sentenced him to 24 months in prison.1

                                              II

       On appeal, Wright claims his sentence was procedurally and/or substantively

unreasonable, largely because of four statements made by the District Court. Specifically,

Wright objects to the District Court’s: (1) alleged mischaracterization of the basis of the

sentencing departure given for his underlying conviction under 21 U.S.C. § 841;

(2) reference to the effect of the statutory maximum under § 3583(e)(3) as a “huge break”

from the Guidelines, even though the range was 24 months; (3) emphasis on the

rehabilitative aspects of Wright’s incarceration; and (4) consideration of the sentencing

factors under 18 U.S.C. § 3553.



       1
         The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583. We have
appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                             2
   Case: 16-1154       Document: 003112423403          Page: 3      Date Filed: 09/30/2016



       Because Wright lodged no objection in the District Court, we review the

sentencing for plain error. United States v. Flores-Mejia, 759 F.3d 253, 258 (3d Cir.

2014). “An error is plain if it is clear or obvious, affects substantial rights, and affects the

fairness, integrity or public reputation of judicial proceedings.” Id. at 259 (internal

quotation marks omitted) (quoting United States v. Olano, 507 U.S. 725, 732, 734

(1993)).

       Wright’s first objection, regarding mischaracterization of the basis for a prior

sentencing departure, fails to explain how the mischaracterization impacted the sentence.

Rather, Wright concedes that a district court may “upwardly depart in a revocation of

supervised release sentencing where the original sentence was the result of a downward

departure for substantial assistance,” and notes that “substantial cooperation” informed

the prior departure. Wright Br. 14–16. Wright’s second objection is semantic, which by

its nature did not affect Wright’s substantial rights.2 With respect to Wright’s third

objection, regarding the need for rehabilitation, the District Court did not run afoul of the

Supreme Court’s decision in Tapia v. United States, 564 U.S. 319 (2011). As noted in

that case: “A court commits no error by discussing the opportunities for rehabilitation

within prison or the benefits of specific treatment or training programs. To the contrary, a

       2
        Wright cites the Dispositional Report as stating that the Guidelines range was 24
months, and contrasts this with the District Court’s statement that the range would have
been higher but for the statutory maximum of 24 months. However, the Dispositional
Report, like the District Court, notes that the Guidelines range would have been “33 to 41
months” if not for the statutory maximum setting the Guidelines range to 24 months.
Dispositional Report at 1.

                                               3
   Case: 16-1154       Document: 003112423403         Page: 4     Date Filed: 09/30/2016



court properly may address a person who is about to begin a prison term about these

important matters.” Id. at 334. With respect to Wright’s fourth objection, regarding the

need for punishment, “a district court does not commit procedural error in taking into

account those factors [including the seriousness of the underlying violation] when

imposing a sentence for the violation of supervised release.” United States v. Young, 634
F.3d 233, 238–39 (3d Cir. 2011).

                                        *      *      *

         In sum, our review of the record leads us to conclude that the District Court did

not err at sentencing in any respect, much less commit the plain error required for us to

reverse under Flores-Mejia. Accordingly, we will affirm the judgment of the District

Court.




                                               4